     Case 2:20-cv-00190 Document 31 Filed 12/29/20 Page 1 of 12 PageID #: 317


                       UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT CHARLESTON


LISA MARIE KERR,

              Plaintiff,

v.                                        Civil Action No. 2:20-cv-00190

SHANNON MCKAY, LANCE WHALEY,
and WEST VIRGINIA DEPARTMENT
OF HEALTH AND HUMAN RESOURCES,

              Defendants.


                        Memorandum Opinion and Order


              Pending are defendant West Virginia Department of

Health and Human Resources’ (“Department of Health and Human

Resources”) motion to dismiss, filed March 24, 2020 (ECF No. 3),

defendant Lance Whaley’s motion to dismiss, filed March 24, 2020

(ECF No. 6), and defendant Shannon McKay’s motion to dismiss,

filed April 9, 2020 (ECF No. 9).


              This action for damages stems from alleged incidents

of “sex/gender bias” that allegedly prompted the defendants to

launch “a retaliation campaign that resulted in the August 29,

2019 [two-week s]uspension” without pay of the plaintiff.                ECF

No. 1-2, at ¶ 2.       Specifically, Kerr alleges in her complaint

that the defendants’ conduct was motivated by their “distaste

for non-gender-conforming lesbians” like her.             Id.   At the time

of the alleged incidents, Kerr was employed as a Social Service

Worker II at the Department of Health and Human Resources office
  Case 2:20-cv-00190 Document 31 Filed 12/29/20 Page 2 of 12 PageID #: 318


in Lincoln County, West Virginia, where Whaley served as

Regional Supervisor and McKay served as Community Service

Manager.    Id. at ¶¶ 2, 12, 14-15.


            Kerr, a licensed attorney proceeding pro se, filed

this action in the Circuit Court of Kanawha County on February

18, 2020.   Id. at 1.    The complaint alleges the following four

claims against the three defendants: (1) “Title VII Retaliation”

under 42 U.S.C. § 2000e-3(a) (“Claim One” of the complaint); (2)

“State Law Defamation” (“Claim Two”); (3) “Denial of Due

Process” under 42 U.S.C. §§ 1983 and 1985(3) (“Claim Three”);

and (4) “Title VII Discrimination” (“Claim Four”).           Id.   The

defendants removed the action to this court on March 17, 2020

(ECF No. 1), and thereafter filed the pending motions to

dismiss.


            The case was referred to United States Magistrate

Judge Dwane L. Tinsley, who on August 17, 2020, submitted a

Proposed Findings and Recommendation (“PF&R”) for disposition of

the pending motions pursuant to 28 U.S.C. § 636(b)(1)(B).            ECF

No. 18.    The magistrate judge recommends that the court grant

the Department of Health and Human Resources’ motion to dismiss

insofar as it seeks dismissal of the defamation claim and the §§

1983 and 1985(3) due process claims and deny the motion insofar

as it seeks dismissal of the Title VII claims for retaliation

and discrimination.     Id. at 9-13.     Specifically, as relevant to

                                     2
  Case 2:20-cv-00190 Document 31 Filed 12/29/20 Page 3 of 12 PageID #: 319


Kerr’s subsequent objections, the magistrate judge determined

that the Department of Health and Human Resources is entitled to

state sovereign immunity on Kerr’s defamation claim inasmuch as

the plaintiff seeks $3 million in damages without “limit[ing]

her requested recovery to an insurance policy issued to WVDHHR

that would cover her defamation claim against it.”           Id. at 11.


            The magistrate judge also recommends that the court

grant Whaley’s motion to dismiss insofar as it seeks dismissal

of the §§ 1983 and 1985(3) due process claims and Title VII

claims and deny the motion insofar as it seeks dismissal of the

defamation claim.    Id. at 13-20.       Specifically, as relevant to

Kerr’s subsequent objections, the magistrate judge determined

that insofar as the plaintiff asserts §§ 1983 and 1985(3) claims

against Whaley in his official capacity, she cannot do so

inasmuch as the defendant works for the Department of Health and

Human Resources, an agency of the sovereign State of West

Virginia.   Id. at 12-14.     The magistrate judge further found

that any substantive due process claims asserted against Whaley

in his personal capacity should be dismissed inasmuch as the

plaintiff’s interest in public employment is not “‘a fundamental

interest embodied in the Constitution’ that is ‘subject to

substantive due process review.’”         Id. at 14 n. 4 (quoting Huang

v. Bd. of Governors, 902 F.2d 1134, 1142 n. 10 (4th Cir. 1990)).




                                     3
  Case 2:20-cv-00190 Document 31 Filed 12/29/20 Page 4 of 12 PageID #: 320


           The magistrate judge concluded that the § 1983

procedural due process claim against Whaley in his personal

capacity should be dismissed inasmuch as the plaintiff was,

according to her complaint, afforded “several predetermination

hearings, an internal investigation, and an external

investigation related to her suspension” by the Department of

Health and Human Resources.      Id. at 14 (internal quotation marks

omitted and citation omitted).       On similar grounds, the

magistrate judge also found that the § 1985(3) procedural due

process claim against Whaley in his personal capacity should be

dismissed since it requires an underlying constitutional

violation and the plaintiff had failed to allege a due process

violation inasmuch as she acknowledged the process the

Department of Health and Human Resources afforded her.            Id. at

17.


           Finally, the magistrate judge recommends that the

court grant McKay’s motion insofar as it seeks dismissal of the

Title VII claims and §§ 1983 and 1985(3) due process claims and

deny the motion insofar as it seeks dismissal of the defamation

claim.   Id. at 20-22.    The magistrate judge recommends dismissal

of any and all due process claims alleged against McKay

(substantive and procedural, as well as in her official and

personal capacities) for the same reasons he recommends

dismissal of these claims as alleged against Whaley.           Id. at 20-

21.
                                     4
  Case 2:20-cv-00190 Document 31 Filed 12/29/20 Page 5 of 12 PageID #: 321


             The plaintiff contemporaneously filed a motion to

amend her complaint (ECF No. 19) and two objections (ECF No. 20)

to the August 17, 2020 PF&R on August 27, 2020.          The motion to

amend requested that the court grant Kerr leave to add the

following language she says she inadvertently omitted from the

conclusion of Paragraph 89 (which refers to damages) of the

complaint: “As to DHHR, and DHHR only, Kerr requests damages

only up to the total limit of all applicable insurance

coverage.”    ECF No. 19.    Kerr’s first objection to the PF&R

argues that “The Title VII Claims Against DHHR Should Not Be

Dismissed, Because Kerr’s Motion To Amend Cures the Inadvertent

Omission,” and states that leave should be granted to amend

Paragraph 89 of the complaint.       ECF No. 20, at 1.      The

magistrate judge granted leave to amend the complaint on

September 22, 2020. ECF No. 28.          The court notes, as the

magistrate judge did in his September 22, 2020 order, that the

language to be added to Paragraph 89 pertains to the defamation

claim, rather than the Title VII claims, which the magistrate

judge did not recommend be dismissed.         Id.


             On December 23, 2020, the court ordered Kerr to file

her amended complaint on or before January 6, 2021 inasmuch as

she had not yet filed it.      ECF No. 29.     On December 26, 2020,

Kerr filed an amended complaint that includes the addition to

Paragraph 89 limiting recovery against the Department of Health

and Human Resources to the insurance coverage.          ECF No. 30.
                                     5
  Case 2:20-cv-00190 Document 31 Filed 12/29/20 Page 6 of 12 PageID #: 322


           The second objection concerns the magistrate judge’s

recommendation that the §§ 1983 and 1985(3) procedural due

process claims be dismissed.       Kerr argues that Gilbert v. Homar,

520 U.S. 924 (1997), establishes that due process for a

government employee who is suspended without pay requires

“reasonable grounds to believe that the charges against the

employee are true and support the proposed action.”           ECF No. 20,

at 2 (quoting Gilbert, 520 U.S. at 929).         Kerr suggests that her

complaint pleads facts that if proven, would demonstrate that

“reasonable grounds” for the suspension did not exist, and

therefore, her procedural due process claims against Whaley and

McKay should not be dismissed.       Id. at 2-3.


           Upon an objection, the court reviews a PF&R de novo.

Specifically, “[t]he Federal Magistrates Act requires a district

court to ‘make a de novo determination of those portions of the

[magistrate judge’s] report or specified proposed findings or

recommendations to which objection is made.’”          Diamond v.

Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir.

2005) (first alteration added) (quoting 28 U.S.C. § 636(b)(1)).


           The magistrate judge’s order granting leave to amend

the complaint and the filing of the amended complaint have

rendered the first objection moot.        As such, the objection is

overruled, and the defamation claim alleged against the

Department of Health and Human Resources may proceed.

                                     6
  Case 2:20-cv-00190 Document 31 Filed 12/29/20 Page 7 of 12 PageID #: 323


           Turning to the second objection, the court notes that

the “reasonable grounds” language seized upon by Kerr is not a

legal standard that entitles a plaintiff to recover under the

Due Process Clause every time there turns out to be little

justification for a government employee’s suspension or

termination.   In Gilbert, the Supreme Court merely quoted the

“reasonable grounds” language from Cleveland Bd. of Ed. v.

Loudermill, 470 U.S. 532 (1985), to describe the purpose of

pretermination hearings for public employees required under the

Due Process Clause:


     In Cleveland Bd. of Ed. v. Loudermill, 470 U.S. 532,
     105 S. Ct. 1487, 84 L.Ed.2d 494 (1985), we concluded
     that a public employee dismissable only for cause was
     entitled to a very limited hearing prior to his
     termination, to be followed by a more comprehensive
     post-termination hearing. Stressing that the
     pretermination hearing “should be an initial check
     against mistaken decisions—essentially, a
     determination of whether there are reasonable grounds
     to believe that the charges against the employee are
     true and support the proposed action,” id., at 545–
     546, 105 S. Ct., at 1495, we held that pretermination
     process need only include oral or written notice of
     the charges, an explanation of the employer’s
     evidence, and an opportunity for the employee to tell
     his side of the story, id., at 546, 105 S. Ct., at
     1495.

Gilbert, 520 U.S. at 929.      Further, the Court has clarified that

the “Due Process Clause of the Fourteenth Amendment is not a

guarantee against incorrect or ill-advised personnel decisions.”

Bishop v. Wood, 426 U.S. 341, 350 (1976) (concluding that the

plaintiff’s argument that the reasons given for his discharge

were false “neither enhances nor diminishes [his] claim that his
                                     7
  Case 2:20-cv-00190 Document 31 Filed 12/29/20 Page 8 of 12 PageID #: 324


constitutionally protected interest in liberty has been

impaired.”).    And “procedural due process does not require

certain results — it requires only fair and adequate procedural

protections.”    Tri Cnty. Paving, Inc. v. Ashe Cnty., 281 F.3d

430, 436 (4th Cir. 2002).


             In the context of a public employee’s suspension, the

three familiar factors of Mathews v. Eldridge, 424 U.S. 319

(1976), inform the standard concerning what process is

constitutionally due: “[f]irst, the private interest that will

be affected by the official action; second, the risk of an

erroneous deprivation of such interest through the procedures

used, and the probable value, if any, of additional or

substitute procedural safeguards; and finally, the Government’s

interest.”    Gilbert, 520 U.S. at 931-32 (quoting Mathews, 424

U.S. at 335).    The magistrate judge appropriately balanced these

factors against the backdrop of the complaint’s allegations.

ECF No. 18, at 15-16.


             The court agrees with the magistrate judge’s

conclusion that the facts offered by the plaintiff do not

support plausible procedural due process claims.          The complaint

offers a thorough timeline of the administrative disciplinary

proceedings surrounding Kerr’s suspension.         See ECF No. 1-2, at

33-53.   According to the plaintiff, those proceedings included

an April 3, 2019 “predetermination letter” from McKay regarding

                                     8
  Case 2:20-cv-00190 Document 31 Filed 12/29/20 Page 9 of 12 PageID #: 325


an incident of alleged misconduct by Kerr, an April 10, 2019

“predetermination conference” to address that misconduct, a May

31, 2019 predetermination letter from McKay regarding a second

instance of alleged misconduct, a June 7, 2019 predetermination

conference concerning that instance of alleged misconduct, and

an August 29, 2019 suspension letter from Whaley explaining the

reasons for the suspension.      ECF No. 1-2. at ¶¶ 41-45, 50.        The

complaint, as well as the suspension letter attached thereto as

an exhibit, indicates that Kerr was afforded a chance to explain

her conduct during the two predetermination hearings, which as

their name suggests, occurred prior to the suspension.            Id. at

¶¶ 42, 45; ECF No. 1-2, at 29.


           Kerr clearly has some interest in receiving a paycheck

from the two weeks she was suspended as well as in a work record

free of suspensions.     But as the Supreme Court indicated in

Gilbert, the interest in an “uninterrupted paycheck” as it

relates to a temporary suspension without pay is “relatively

insubstantial” compared with, for instance, termination of

employment.   Gilbert, 520 U.S. at 932.       Further, the risk of

erroneous deprivation of such an interest was low given the

opportunities allegedly afforded by the predetermination

conferences, and the government has a countervailing interest in

quickly suspending employees for misconduct.




                                     9
 Case 2:20-cv-00190 Document 31 Filed 12/29/20 Page 10 of 12 PageID #: 326


          Moreover, the process that Kerr acknowledges she was

afforded accords with the process required prior to termination

of public employment.     See Gilbert, 520 U.S. at 929 (citing the

holding of Loudermill, 470 U.S. at 546, “that pretermination

process need only include oral or written notice of the charges,

an explanation of the employer’s evidence, and an opportunity

for the employee to tell his side of the story.”).          The process

required for suspension is necessarily less than that for

termination, and the Court in Gilbert found that even a

post-suspension hearing, under the circumstances, met the

requirements of the Due Process Clause under Mathews.           Id. at

931-36.


          Based on the foregoing, the court agrees with the

magistrate judge that the plaintiff has failed to state

plausible procedural due process claims against Whaley and McKay

such that they may survive a Federal Rule of Civil Procedure

12(b)(6) motion to dismiss.      See Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009).    Additionally, the court notes that Kerr does

not appear to challenge the magistrate judge’s findings relating

to substantive due process or procedural due process as it

pertains to Whaley and McKay in their official capacities.

Thus, Kerr’s second objection to the PF&R is overruled.




                                    10
 Case 2:20-cv-00190 Document 31 Filed 12/29/20 Page 11 of 12 PageID #: 327


          Accordingly, it is ORDERED that:


          1.    Kerr’s objections to the August 17, 2020 PF&R

(ECF No. 20) be, and they hereby are, OVERRULED.


          2.    The magistrate judge’s August 17, 2020 PF&R (ECF

No. 18) be, and it hereby is, ADOPTED and INCORPORATED in full

except that, consistent with the magistrate judge’s September

22, 2020 order granting leave to amend the complaint and the

December 23, 2020 order directing the plaintiff to file the

amended complaint, which was filed on December 26, 2020, the

defamation claim alleged against the Department of Health and

Human Resources will not be dismissed.


          3.    The Department of Health and Human Resources’

motion to dismiss (ECF No. 3) be, and it hereby is, GRANTED as

to the §§ 1983 and 1985(3) claims and DENIED as to the

defamation and Title VII claims.         The 42 U.S.C. §§ 1983 and

1985(3) due process claims alleged against the Department of

Health and Human Resources are dismissed.


          4.    Whaley’s motion to dismiss (ECF No. 6) be, and it

hereby is, GRANTED except as to the defamation claim.           The 42

U.S.C. §§ 1983 and 1985(3) due process claims and the Title VII

claims alleged against Whaley are dismissed.


          5.    McKay’s motion to dismiss (ECF No. 9) be, and it

hereby is GRANTED except as to the defamation claim.            The 42

                                    11
 Case 2:20-cv-00190 Document 31 Filed 12/29/20 Page 12 of 12 PageID #: 328


U.S.C. §§ 1983 and 1985(3) due process claims and the Title VII

claims alleged against McKay are dismissed.


          6.    This matter is referred to the magistrate judge

for further proceedings.


          The Clerk is requested to transmit this memorandum

opinion and order to all counsel of record and to any

unrepresented parties.


                                         ENTER:   December 29, 2020




                                    12
